HOLLAND, District Judge.
Specifications of objection to the discharge of J. Dobson Schofield, bankrupt, were filed by creditors, and referred to a referee, who, after taking much testimony, filed a report-oil March 21, 1905, recommending that the objections be dismissed and the bankrupt be discharged.
The referee’s findings of fact are justified by the evidence; his conclusions of law arc approved; and the report recommending that the objections to the discharge of the bankrupt be dismissed, and that the bankrupt be discharged, is affirmed.